Citation Nr: 9932328	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  94-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to an evaluation in excess of 30 percent 
prior to September 1, 1999 for service-connected mitral valve 
prolapse.

2.  Entitlement to a compensable evaluation after 
September 1, 1999 for service-connected mitral valve 
prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to November 
1966.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to an evaluation in excess of 30 percent.

This matter was remanded by the Board on two prior occasions, 
in July 1996, and again in January 1998, so that the veteran 
could be afforded a cardiology examination and for the 
veteran's claim to be reviewed in light of amended VA 
regulations.  The Board is satisfied that the remand 
directives were met.

During the course of this appeal, in a rating decision dated 
in June 1999, the RO reduced the 30 percent evaluation 
assigned to the veteran's mitral valve prolapse to zero 
percent disabling, effective from September 1, 1999.


FINDINGS OF FACT

1.  Prior to September 1, 1999, the veteran's mitral valve 
prolapse was manifested by mild cardiomegaly, hypertension, 
and mildly thickened mitral valve.

2.  After September 1, 1999, there is no diagnosis of mitral 
valve prolapse; rather, the veteran's heart disorder is 
manifested by an elevation of blood pressure and a flow 
murmur.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
30 percent prior to September 1, 1999 for mitral valve 
prolapse have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7000 (1999).

2.  The schedular criteria for a compensable evaluation for 
mitral valve prolaps after September 1, 1999 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 7000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the Board granted service 
connection for mitral valve prolapse in a decision dated in 
April 1987.  An evaluation of 30 percent was assigned, 
effective from April 4, 1985, based on clinical findings of 
grade 2 systolic murmur and left ventricular hypertrophy, and 
a diagnosis rendered in September 1985 of mitral valve 
prolapse.  At that time, blood pressure readings were within 
normal range.  Subsequently, the veteran underwent a VA 
examination in September 1986 during which time, the examiner 
noted normal carotid pulses, a normal sized heart, apex 
dullness in the midclavicular line, a two-out-of-six mitral 
systolic murmur to the left of the sternal border, and a 
systolic click.  Diagnosed at that time was mitral valve 
prolapse, symptomatic and chronic, with cardiac function 
capacity Class II-B to C.  

In January 1994, the veteran claimed increased severity in 
the symptomatology associated with his mitral valve prolapse.  
In general, VA outpatient records extending from 1985 to 1994 
disclose diagnoses of left ventricular hypertrophy, 
borderline electrocardiogram, organic heart disease, blood 
pressure readings including 124/80, 140/100 and 142/94, and 
mitral valve prolapse.  

During VA examination conducted in March 1994, the examiner 
noted no dyspnea, blood pressure at 168/94, no carotid 
bruits, thyromegaly, and a regular heart rhythm.  Further, 
the examiner reported auscultation of the heart revealed a 
slight systolic murmur heard on both sides.  A neurological 
examination was nonfocal, there was no peripheral edema, and 
peripheral pulses were palpable.  The diagnosis rendered at 
that time was mitral valve prolapse by way of history, 
moderately symptomatic.  The examiner also noted that due to 
the sensations of fluttering of the heart that the veteran 
reported, a Holter Monitor test should be repeated.  Also 
diagnosed was mild hypertension.  An x-ray conducted at that 
time revealed no evidence of acute cardiac or pulmonary 
disease.  

A VA progress note for cardiological care dated in June 1994 
reveals subjective complaints of chest pain and dizziness.  
Blood pressure readings at that time were 152/102; also noted 
is that the echocardiogram was normal.  The impression 
rendered was atypical chest pains.  A VA medical record dated 
in November 1994 reveals overall a normal study.  There was 
no evidence of exercise induced ischemia and the examiner 
noted that the findings of mildly decreased uptake in the 
apical segment most likely represented apical thinning and 
not myocardial scarring.

VA outpatient treatment records extending from 1995 to 1996 
reveal in general complaints of intermittent chest pain and 
fluttering sensations in the heart area.  Blood pressure 
readings during that period were 141/81 and 151/90.  
Diagnoses rendered were atypical chest pain and hypertension.  
A Holter Monitor report dated in March 1996 reveals a 
diagnosis of normal sinus rhythm, rate atrial couplet, and no 
symptoms recorded in diary [sic].  

In March 1996, the veteran had a personal hearing in which he 
testified that he works as a janitor in a non-stressful 
position.  Transcript (T.) at 1, 2.  He stated that he uses 
the elevator instead of the stairs and that his heart starts 
fluttering when he walks more than one-eighth of a mile.  
(T.) at 2, 3.  The veteran further testified that his heart 
flutters and that he gets dizzy about three or four times per 
month.  (T.) at 3.  The veteran stated that he takes 
nitroglycerine for his heart disorder.  (T.) at 3.  When 
asked about his blood pressure, the veteran stated that he 
has high readings and that at the time of the hearing, he had 
a reading of 142/116.  (T.) at 3, 4.  He also stated that he 
seeks treatment at the VA medical center every several 
months.  (T.) at 4.  The veteran testified that he has also 
experienced shortness of breath on occasion and that it 
scares him.  (T.) at 5.

In July 1997, the veteran underwent a VA examination that 
revealed complaints of fluttering, rapid heart rate, and 
occasional chest pains.  On examination, the examiner noted 
blood pressure at 146/100 in the left arm and 132/96 in the 
right.  Further, the examiner reported no clinical 
enlargement of the heart, a regular rate and rhythm, a 1/6 
systolic ejection murmur heard at the apex of the left 
sternal border, and no gallops, clicks, heaves, or rubs.  The 
examiner noted the findings from the 1995 chest x-ray study 
in which the veteran had been diagnosed with mild 
cardiomegaly and indicated that there had been no change 
since that time.

Further, in pertinent part, during the 1997 examination, the 
examiner reported no changes between the March 1996 
echocardiogram of record from the prior test in 1994, that 
is, evidence of left ventricular hypertrophy.  The examiner 
also reported nonspecific clinical findings from those 
echocardiograms.  Specifically, the examiner noted that 
during the March 1994 echocardiogram, there was some slight 
thickening of the septum and posterior wall.  Also, the 
ventricular chamber was normal in size, and the mitral valve 
anatomy and function were noted as normal.  

As to the echocardiogram performed in July 1997, the examiner 
noted a normal left ventricular chamber, some thickness to 
the septal muscle, and some posterior wall thickness.  Also, 
the aortal valve was mildly thickened, as was the mitral 
valve, and there was annular calcification.  There was no 
stenosis, effusion, or regurgitation.  On examination, the 
examiner noted no chest pain on exertion and no evidence of 
arrhythmias.  The pertinent assessments rendered by the 
examiner included hypertension, not well controlled and left 
ventricular hypertrophy and no evidence of mitral valve 
prolapse.  The examiner rendered an opinion that the 
veteran's fluttering and related symptoms probably 
represented some sort of supraventricular tachycardia.  The 
examiner also stated that the veteran's symptoms appeared to 
be unrelated to physical exertion.  On x-ray, the radiologist 
rendered an impression of no active disease and mild 
cardiomegaly.  

A Holter Monitor report dated in July 1997 discloses a heart 
rate of 42-154, with the average reported at 74, rare 
ectopias, no pauses, and no arrhythmia.  In March 1998, an 
echocardiogram revealed left ventricular hypertrophy, typical 
anginal chest pain, arrhythmias, and borderline for ischemia.  
The examiner noted that the veteran's symptoms quickly 
resolved on rest.

During VA examination conducted in July 1998, the examiner 
recited the veteran's past medical history, including stress 
test results, Holter Monitor reports, and outpatient care.  
In a summary of the veteran's heart disorder, the examiner 
reported arrhythmia, not documented by repeat Holter Monitor, 
occasional ectopy (which, the examiner noted was a common 
finding even in healthy subjects), no valvular abnormality 
documented on repeat echocardiograms, mild to moderate 
hypertension on medications, and elevated cholesterol.  
Further, the examiner noted that none of these symptoms were 
related to valvular disease.  

In October 1998, the veteran underwent a cardiology 
examination during which the examiner recited the veteran's 
past medical history of hypertension under medication and 
complaints of chest pain, palpitations, and dizziness.  On 
examination, the blood pressure readings were 166/100 in the 
right arm and 168/110 in the left arm.  He had a regular 
heart rate and rhythm and no pericardial rub or gallop.  
There was an II/VI systolic murmur at the right and left 
second intercostal space that did not radiate.  The examiner 
noted that the murmur did not vary with respiration, 
Valsalva, or squatting.  No click was appreciated.  Further, 
on electrocardiogram of October 1998, the examiner noted 
borderline criteria for an inferior infarction.  On treadmill 
test, the veteran achieved 7 METS and stopped due to 
dizziness.  No arrhythmias or ischemia were noted during the 
test.  At peak exercise, the veteran's blood pressure 
elevated to 180/112.  

Further, the examiner reviewed prior tests and noted that 
during a treadmill test in March 1998, the veteran had 
achieved 10 METS.  Apparently, the veteran had a hypertensive 
response to that test and there were signs of sinus 
tachycardia changes that were suggestive of ischemia.  In 
October 1998, the veteran underwent another echocardiogram 
that resulted in no evidence of mitral valve prolapse, as 
noted during the previous echocardiograms.  There was 
evidence of trivial mitral regurgitation and basal inferior 
wall akinesia during the 1998 echocardiogram.  The assessment 
rendered was observations of a murmur on physical 
examination, without evidence of mitral valve prolapse.  
Further, the examiner noted that symptomatology reflective of 
significant hypertrophy also was absent on examination.  The 
examiner stated that it was his suspicion that the murmur was 
a flow murmur and that such murmurs usually do not require 
treatment.  Also, the mild thickening of the leaflets of the 
mitral and aortic valves were most likely due to the 
veteran's aging.

The examiner also stated that he did not know the etiology of 
the dizziness reported by the veteran, but those tests 
revealed no evidence of arrhythmia or hypotension.  The only 
abnormality found was elevated blood pressure, and given that 
uncontrolled hypertension can cause dizziness, the examiner 
noted that this could be the cause of the veteran's episodes 
of dizziness.  In December 1998, the veteran underwent a 
neurological examination to determine the cause of his 
dizziness.  On examination, the examiner noted blood pressure 
readings of 148/86, 152/90, and 160/94.  The examiner noted 
the veteran's reported history of frequent dizziness, but 
noted that there were no objective findings to suggest an 
underlying neurological disorder.  

In a Conference Report by a Decision Review Officer (DRO) 
dated in April 1999, the DRO summarized a discussion with the 
veteran in which the veteran was informed of a reduction in 
the evaluation of his mitral valve prolapse from 30 percent 
to zero percent disabling.

Analysis

The issues before the Board are whether the veteran is 
entitled to an evaluation in excess of 30 percent prior to 
September 1, 1999 for his mitral valve prolapse and whether 
he is entitled to a compensable evaluation for his heart 
disability after that point in time.  As an initial matter, 
the Board finds that the veteran's claims are plausible and 
thus, well grounded within the meaning of 38 U.S.C.A. § 
5107(a); see also Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (a claim of entitlement to an increased evaluation for 
a service-connected disability generally is a well grounded 
claim).  The Board is satisfied that all relevant evidence 
has been obtained with respect to this claim and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by statute.  Godwin 
v. Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 
Vet. App. 519 (1991).

Although the regulations require a review of past medical 
history of the veteran's service-connected disability, they 
do not give past medical reports precedence over current 
examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Further, disability evaluations are determined, as far as 
practicable, upon the average impairment of earning capacity 
attributable to specific injuries or combination of injuries 
coincident with military service.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Each disability must be viewed in 
relation to its history with an emphasis placed on the 
limitation of activity imposed by that disability.  38 C.F.R. 
§ 4.1.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.  In this case, 
during the course of the appeal, the regulations that pertain 
to heart disorders were amended effective from January 12, 
1998.  Thus, the veteran's mitral valve prolapse will be 
considered under the rating criteria associated with both the 
former and the newer regulations.  Id.  

Moreover, when the issue for consideration relates to a 
disorder unlisted within VA regulations, such disability is 
to be evaluated pursuant to the rating criteria for a closely 
related disease or injury, wherein the anatomical functions 
and symptomatology are analogous.  38 C.F.R. § 4.20 (1999).  
Thus, in this case, mitral valve prolapse is evaluated under 
38 C.F.R. § 4.104 pertaining to diseases of the heart, 
Diagnostic Code 7000 (1999).  Under the amended diagnostic 
code, a compensable evaluation of 10 percent is warranted 
where there is evidence of a workload greater then 7 METS but 
no more than 10 METS, and with signs of dyspnea, fatigue, 
angina, dizziness, or syncope; or, evidence of the need for 
continuous medication.  Id.  As to the next higher evaluation 
of 30 percent, such an assignment is merited where there is 
evidence of workload of greater than 5 METS but no more than 
7 METS with symptomatology of dyspnea, fatigue, angina, 
dizziness, or syncope; or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  
Id.

An assignment of 60 percent is warranted in those cases where 
the evidence supports more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METS, but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  Id.  The maximum rating of 100 percent is given 
where there is chronic congestive heart failure, or; workload 
of 3 METS or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  Id.

Under the former rating criteria, a compensable evaluation is 
merited with identifiable valvular lesion, slight, if any 
dyspnea, the heart not enlarged; following established active 
rheumatic heart disease.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1997).  The next higher evaluation of 30 percent is 
warranted from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for three years, or diastolic murmur with 
characteristic electrocardiogram manifestations or definitely 
enlarged heart.  Id.  An evaluation of 60 percent is assigned 
with the heart definitely enlarged; severe dyspnea on 
exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; more than light manual labor is 
precluded.  Id.  
In this particular case, with respect to the time period 
prior to September 1, 1999, the clinical findings of record 
do not substantiate an evaluation higher than 30 percent 
under either rating criteria.  Id.  Most significant in this 
determination are the medical data noted during the March 
1994 VA examination in which there was no evidence of any 
irregularities with respect to the heart.  In fact, the 
examiner rendered an assessment of mitral valve prolapse by 
way of history, only moderately symptomatic.  Simultaneous x-
ray studies further supported no evidence of cardiac disease.  
Thus, in this respect, the veteran's heart disorder was no 
more disabling at that time than was warranted under the 
rating criteria associated with a 30 percent evaluation under 
Diagnostic Code 7000 both prior to and after the regulatory 
amendments.  Id.  

Moreover, during the June 1994 VA examination, the diagnosis 
was atypical chest pain without evidence of ischemia or 
myocardial scarring.  Further, although 1995 to 1996 VA 
outpatient records, as noted above, included clinical 
findings of elevated blood pressure readings, there were no 
data to substantiate acute congestive heart failure, 
workloads greater than 3 METS, dyspnea, fatigue, or angina.  
38 C.F.R. § 4.104, Diagnostic Code 7000 (1999).  There also 
were no findings of an enlarged heart with such symptoms as 
severe dyspnea or arrhythmias.  38 C.F.R. § 4.104, Diagnostic 
Code 7000 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7000 
(1999).  Examination results from the July 1997 examination 
also were normal from all standpoints.  In essence, the 
medical data of record do not support an evaluation beyond 
the 30 percent assigned prior to September 1, 1999.  Id.  

Furthermore, although echocardiograms conducted from 1994 to 
1997 reflected objective findings of mildly thickened mitral 
valve and some thickness to the septal muscle and posterior 
wall, the examiner clearly rendered an opinion of no 
arrhythmias, stenosis, and no evidence of mitral valve 
prolapse.  Thus, from the above clinical findings, there was 
no basis for which to find that the veteran merited an 
evaluation in excess of 30 percent prior to September 1, 1999 
under either rating criteria.  Id.  

Moreover, the evidence of record preponderates against an 
assignment of a compensable evaluation after September 1, 
1999.  Significantly, there is no diagnosis of mitral valve 
prolapse.  As indicated above in the report from the VA 
echocardiogram conducted in July 1997, the examiner concluded 
that while there was evidence of left ventricular 
hypertrophy, there was no evidence of mitral valve prolapse.  
The examiner opined that the veteran's reported symptoms of 
fluttering and chest pain likely were due to supraventricular 
tachycardia.  

Also, during the July 1998 VA examination, the examiner 
concluded that the reported arrhythmia was unsubstantiated by 
repeat Holter Monitor and that there was no valvular 
abnormality documented on repeat echocardiograms.  The 
examiner noted at that time that none of the veteran's 
symptoms was related to valvular disease.  Furthermore, 
during the October 1998 VA cardiology examination, the 
veteran's heart rate and rhythm were reported normal with no 
pericardial rub or gallop.  Additionally, although findings 
supported the presence of systolic murmur, there was no 
variation of that murmur on exertion.  Most importantly, 
during the October 1998 echocardiogram, the examiner 
confirmed the absence of mitral valve prolapse.  Thus, in 
view of the clinical data of record, the veteran's mitral 
valve prolapse is not evident after September 1, 1999, and 
symptomatology associated with his heart disorder are not 
productive of impairment so as to warrant a compensable 
evaluation for his heart disability under either rating 
criteria.  Id.

The Board does recognize the veteran's contentions that he 
merits an increased evaluation for his heart disorder.  While 
the Board does not doubt the sincerity of the veteran's 
assertions, evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no indication of 
record that the veteran is so trained or otherwise qualified 
to render a medical opinion competent.  Thus, his statements 
do not equate with competent medical evidence and as such, 
are not considered in determining whether his heart disorder 
is more disabling than 30 percent, or in fact, whether it is 
compensable currently.  Id.
Thus, although all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record have been considered in this decision, the evidence of 
record preponderates against an evaluation greater than 
30 percent prior to September 1, 1999, and against a 
compensable evaluation since September 1, 1999.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Therefore, the veteran's 
claims must be denied.


ORDER

Entitlement to an evaluation in excess of 30 percent prior to 
September 1, 1999 for mitral valve prolapse is denied.

Entitlement to a compensable evaluation after September 1, 
1999 for mitral valve prolapse is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

